Exhibit 10.3

LOGO [g90087img001.jpg]

 

Date:    May 3, 2007                PERSONAL & CONFIDENTIAL From:    Joe Smorada
      To:    Sanjib Choudhuri      

The following sets forth our mutual agreement (“Agreement”) regarding your
separation from the Company:

 

1. Salary Continuation and Severance Period. For the next 8 weeks, you will
continue on the payroll with the same salary and benefits through June 29, 2007,
at which time your employment will terminate (your “Termination Date”). Upon
receipt of this signed Agreement, the Company will pay you an amount equal to
one times the sum of your annual base salary and performance bonus objective
(“PBO”) at your 2007 target rate as salary continuation for 12 months following
your Termination Date (the “Severance Period”). Payments of this salary
continuation will be made in biweekly installments at the times and in the
manner consistent with Company payroll practices for executive employees. These
payments will have all federal, state and local taxes deducted, as applicable.
The federal withholding “Supplemental Rate” of 25 percent is used in the tax
calculation for all severance payments.

 

2. Transitional Period. Between now and your Termination Date (the “Transitional
Period”), you agree to perform all of the duties set forth on Appendix A. If you
do not perform all of the stated duties, you will forfeit your PBO and Profit
Hunt bonuses, set forth below.

 

3. Benefits. Subject to the terms and conditions of the applicable benefit plans
in effect for active Canadian employees, and payment of required premiums, you
may continue any existing basic life, medical (except out-of-Province) and
dental insurance and any optional coverage until the expiration of the Severance
Period. Details are attached on Appendix B.

 

4. 2007 Performance Bonus. Subject to your completion of the conditions set
forth in paragraph 2 (Transitional Period), you will be eligible for a prorated
2007 performance bonus under the JohnsonDiversey Performance Bonus Opportunity
Plan to be paid in April, 2008. For the personal objectives component of your
bonus, you will receive a prorated payment at your current target level of your
base salary. For the financial component of your bonus, you will receive a
prorated payment based on the results of the Company’s performance. Thereafter
you will cease to participate in the Plan.



--------------------------------------------------------------------------------

5. 2007 Profit Hunt Incentive Award. Subject to your completion of the
conditions set forth in paragraph 2 (Transitional Period), you will receive a
prorated 2007 Profit Hunt incentive award based on actual performance. This
payment will be made in April, 2008 at the time the Company pays such bonuses to
other participants.

 

6. Flexible Spending Account. Your Flexible Spending Account of $7,500 will be
available to you through your Termination Date for annual country club dues,
financial planning, tax advice/preparation, estate planning, legal fees
associated with estate and/or property matters, automobile lease, automobile
payments (monthly payments only) and health club memberships.

 

7. Commuting Allowance. You will receive a grossed-up payment of $5,500
representing one-half of your 2007 commuting allowance.

 

8. Pension Plan. Membership in the JohnsonDiversey Canada, Inc. Pension Plan
will cease on your Termination Date. Details on your pension options will be
provided by our actuaries within 31 days of that date.

 

9. Gaslight Point Condonimium. You agree to vacate the condominium on or before
your Termination Date.

 

10. All Other Benefits. All other benefits not specifically mentioned above
cease as of your Termination Date, and you will not be entitled to any awards
under the JohnsonDiversey Long Term Incentive Plan (“LTIP”), nor a Profit Hunt
incentive award for 2008 or later years. Your 2006 LTIP grant (2006-2008
Measurement Period) is forfeited. You will be paid for any earned but unused
vacation in accordance with Company policy and the requirements of Canadian law.

 

11. Corporate Credit Card. You agree to file all expense reports on your
corporate credit card on or before your Termination Date. If any amount remains
outstanding, you agree that the Company will withhold said amount from any
monies due you under this Agreement.

 

12. Outplacement Assistance. For one year following your Termination Date, the
Company will provide outplacement services of Right Management (or other
comparable outplacement firm chosen by the Company) to assist you in your effort
to secure other employment.

 

13. Return of Company Property. You agree to return on or before your
Termination Date, any and all Company property, including, but not limited to,
Company car, credit cards, files, including all originals and copies of Company
documents (whether or not you were the author or recipient) and any Company
material you may have in any electronic form, keys, laptop computer, cell phone,
Company product in your possession, accounts receivable monies, etc. in
accordance with Company guidelines.

 

2



--------------------------------------------------------------------------------

14. Release. In consideration of the Company’s provision for the biweekly
severance payments and the outplacement assistance described above, you, on your
own behalf and for your heirs, assigns, and representatives of any kind, hereby
release and forever discharge the Company, its officers, directors,
shareholders, employees, insurers, subsidiaries, and any affiliated companies
(the “Released Parties”) from any and all claims, demands, rights, liabilities,
and causes of action of any kind or nature, known or unknown, arising or having
arisen out of, in connection with, or during your employment with or separation
from the Company (the “Claims”).

This Release includes all Claims that you have had or presently may have, up to
the date on which you sign this Agreement, with respect to any of the Released
Parties. This Release does not release any claims that you cannot lawfully
release, including but not limited to your right to challenge the enforceability
of this Agreement and/or to enforce this Agreement. This Release also shall not
apply to any of your rights under benefit plans which apply generally to former
employees (subject to any benefit plan restrictions) of the Company, or any
claims based on facts arising after the date of your execution of this
Agreement. You understand that the Claims you are releasing might arise under
many different foreign, domestic, national, state, or local laws (including
statutes, regulations, other administrative guidance, and common law doctrines),
and that the Claims released include, but are not limited to, the following:

 

  a. Claims for breach of contract, whether express, implied or implied-in-fact,
and for promissory estoppel;

 

  b. Claims under or pursuant to the Americans with Disabilities Act, the Age
Discrimination in Employment Act (the “ADEA”), the Older Workers Benefit
Protection Act (“OWBPA”), Title VII of the Civil Rights Act of 1964, as amended,
the Civil Rights Act of 1991, the Equal Pay Act, the Reconstruction Era Civil
Rights Acts, United States Executive Orders 11246 and 11375, 42 U.S.C. § 1981,
as amended, and § 1985, the Consolidated Omnibus Budget Reconciliation Act of
1985, the Employee Retirement Income Security Act of 1974, the New Jersey
Conscientious Protection Act, the West Virginia Human Rights Act, the Wisconsin
Fair Employment Act, and under any other federal, state, or local family and/or
medical leave laws, and any other federal, state, or local law, statute,
ordinance, rule, regulation, or executive order relating to employment and/or
discrimination in employment, the payment of wages, and/or any Claims to
attorneys’ fees or costs thereunder; and

 

  c. Claims for wrongful discharge, negligent or intentional infliction of
emotional distress, interference with contractual relations, personal,
emotional, or physical injury, fraud, defamation, libel, slander,
misrepresentation, violation of public policy, invasion of privacy, or any other
statutory or common law theory of recovery.

 

3



--------------------------------------------------------------------------------

15. ADEA Release Requirements Satisfied. You understand that this Agreement had
to meet certain requirements to validly release any claims that you might have
had under the ADEA, and you represent that all such requirements were satisfied.
(These requirements are that (1) your entering into this Agreement had to be
knowing and voluntary, (i.e., free from fraud, duress, coercion, or mistake of
fact); (2) this Agreement had to be in writing and be understandable; (3) this
Agreement had to explicitly waive current ADEA claims; (4) this Agreement could
not have waived future ADEA claims; (5) this Agreement must have been paid for
with something to which you were not already entitled; (6) the Company had to
advise you in writing to consult an attorney; (7) the Company had to give you at
least 45 days to consider this Agreement; and (8) the Company had to give you at
least 7 days to revoke this Agreement after signing it).

You specifically agree and acknowledge as follows:

 

  a. You have read the terms of this Agreement, understand its contents, and
agree to the terms and conditions set forth herein of your own free will.

 

  b. You have been advised orally and, by this document, in writing of your
right to consult with legal counsel prior to executing this Agreement.

 

  c. You do not rely on any statement or representation of the Company in
entering into this Agreement.

 

  d. You understand that this Agreement includes a general release and that you
can make no claims against the Company except as provided in the general
release.

 

  e. You acknowledge that you have been afforded a reasonable period of time
within which to consider this Agreement. Accordingly, you hereby waive the
applicable period provided under the Act (45 days) to consider this Agreement.

 

  f. You acknowledge and understand that you may rescind the release and waivers
contained herein within seven (7) calendar days of the date on which you execute
this Agreement. Should you wish to exercise the right to rescind the release and
waivers, the rescission must be in writing and must be delivered by hand or mail
within seven (7) calendar days of the date set forth herein. If you wish to
deliver the rescission by mail, the rescission must be postmarked within the
seven (7) calendar days set forth above; must be sent by certified mail, return
receipt requested; and must be properly addressed as follows:

BY MAIL/HAND DELIVERY

General Counsel

JohnsonDiversey, Inc.

8310 - 16th Street

P. O. Box 902

Sturtevant, WI 53177-0902

 

4



--------------------------------------------------------------------------------

If you wish to deliver the rescission by hand, the rescission shall be delivered
to the person and address stated above.

 

16. Confidentiality. You agree to keep strictly confidential, and will not
disclose to any third party in any manner, excluding your immediate family,
attorney, or accountant, directly or indirectly, the terms of this Agreement.
This provision shall not apply to a disclosure required by law or made pursuant
to a lawfully issued subpoena. In further consideration of the Company’s
provision for biweekly severance payments, the benefit subsidy, and the
outplacement assistance, you agree to sign (concurrently with the execution of
this Agreement) the Company’s Non-Competition Agreement (“Non-Compete”), the
Confidentiality Agreement (“Confidentiality Agreement”) and the Trade Secret,
Invention and Copyright Agreement (“Trade Secret Agreement,” and together with
the Non-Compete and Confidentiality Agreement, the “Company Agreements”). You
agree to abide by the terms of the Company Agreements.

 

17. Company Agreements. For purposes of the Company Agreements, the date on
which you terminated employment with the Company shall be deemed to be the
Termination Date. You acknowledge and agree that the Company Agreements remain
in full force and effect notwithstanding the termination of your employment with
the Company. The terms of the Company Agreements are hereby incorporated by
reference. You reaffirm the terms of the Company Agreements and agree that
(a) by executing this Agreement you are agreeing to all of the terms of the
Company Agreements as if you signed the documents anew, and (b) the payments you
are receiving and/or are to receive under this Agreement is consideration for
the obligations you have under the Company Agreements.

 

18. Condition Precedent. The Company expects that you will refrain from any
conduct adverse to the interests of the Company between now and the Termination
Date. Meeting this expectation is a condition precedent to your receiving any
severance payments, benefit subsidy, or outplacement assistance under this
Agreement following the Termination Date. Should the Company determine, in its
sole discretion, that you have failed to meet these expectations, or should the
Company learn of any conduct on your part prior to the execution of this
Agreement that, if known at the time, would have led to the termination of your
employment, the Company will have no obligation to provide you with any
severance payments, benefit subsidy, or outplacement assistance under this
Agreement.

 

19. Non-Disparagement. You agree that you will not make any disparaging or
derogatory remarks or statements about the Company, its affiliates or
subsidiaries, or their current or former officers, directors, employees or
shareholders, including remarks about the business, affairs, practices, conduct
or performance of the same.

 

5



--------------------------------------------------------------------------------

20. Breach of Agreement. The Company shall have the right to terminate any and
all payments owed to you under this Agreement upon your breach of any of your
obligations under this Agreement, whether in whole or in part, or under the
Company Agreements, or in the event you challenge the enforceability of any
portion of this Agreement or the Company Agreements. This Paragraph does not
apply to any challenges that you may bring under the ADEA or OWBPA.

 

21. Resignation from Positions. Effective as of the Termination Date, you hereby
resign from all your positions with the Company, its subsidiaries and its
affiliates, including as an employee or officer, which you currently hold. From
and after the Termination Date, you shall no longer be an employee or officer of
the Company or any of its subsidiaries or affiliates.

 

22. Miscellaneous.

 

  a. In the event that the Company is involved in any investigation, litigation,
arbitration or administrative proceeding subsequent to the Termination Date, you
agree that, upon request, you will provide reasonable cooperation to the Company
and its attorneys in the prosecution or defense of any investigation,
litigation, arbitration or administrative proceeding, including participation in
interviews with the Company’s attorneys, appearing for depositions, testifying
in administrative, judicial or arbitration proceedings, or any other reasonable
participation necessary for the prosecution or defense of any such
investigation, litigation, arbitration or administrative proceeding. The Company
agrees to reimburse you for your reasonable expenses in participating in the
prosecution or defense of any investigation, litigation, arbitration or
administrative proceeding, provided that you submit acceptable documentation of
all such expenses.

 

  b. This Agreement is made in the State of Wisconsin, and shall in all respects
be interpreted, enforced and governed under the laws of the State of Wisconsin
(exclusive of any rules pertaining to choice of law), or by Federal law where
applicable.

 

  c. The provisions of this Agreement may not be modified by any subsequent
agreement unless the modifying agreement is: (i) in writing; (ii) specifically
references this Agreement; (iii) is signed by you; and (iv) is signed and
approved by an authorized officer of the Company.

 

  d. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof; the parties have executed this Agreement
based upon the terms set forth herein; the parties have not relied on any prior
agreement or representation, whether oral or written, which is not set forth in
this Agreement; no prior agreement, whether oral or written, shall have any
effect on the terms and provisions of this Agreement; and all prior agreements,
whether oral or written, are expressly superseded and/or revoked by this
Agreement unless otherwise provided herein.

 

6



--------------------------------------------------------------------------------

  e. Each provision of this Agreement shall be enforceable independently of
every other provision. Furthermore, in the event that any provision is deemed to
be unenforceable for any reason, the remaining provisions shall remain
effective, binding and enforceable. The parties further acknowledge and agree
that the failure of any party to enforce any provision of this Agreement shall
not constitute a waiver of that provision, or of any other provision of this
Agreement.

 

  f. The Effective Date of this Agreement shall be seven (7) calendar days after
the date that you sign this Agreement. The date that representatives of the
Company sign this Agreement shall not affect the Effective Date for any purpose
under this Agreement.

 

  g. You agree and understand that this Agreement sets forth and contains all of
the obligations the Company has to you and that you are not entitled to any
other compensation or benefits of any kind or description.

 

  h. We advise you to consult an attorney prior to signing this Agreement,
especially in relation to the release stated above. However, each party will
bear their own attorney’s fees and costs in connection with drafting and
negotiation of this Agreement.

 

  i. This Agreement may be executed in counterparts, and each counterpart shall
have the same force and effect as an original and shall constitute an effective,
binding agreement on the part of each of the undersigned.

 

  j. The Company may withhold from any amounts payable under this Agreement all
federal, state and local taxes as the Company is required to withhold pursuant
to any law or government regulation or ruling.

If you are in agreement with all of the terms stated in this Agreement, please
sign both original documents where provided below and return one signed original
to me.

 

/s/ Joseph F. Smorada

Joe Smorada

Accepted and agreed to this 4th day of

May, 2007.

 

/s/ Sanjb Choudhuri

Sanjib Choudhuri

 

7